Title: Thomas Jefferson to James Oldham, 8 April 1819
From: Jefferson, Thomas
To: Oldham, James


          
             April 9 8–19—
          
          Th Jefferson sends to Mr Oldham an acceptance of his offer to undertake a pavilion, at the printed Philadelphia prices without the discount offered by him—he sends him a drawing of the pavilion No 1 allotted to him, and wishes him to take a copy for his own use so that Th. J. may  receive back his own on his return from Bedford, say at the next Court—the master workmen may lodge in the Dormitories themselves and the under workmen in the cellars of the Dormitories—
        